Case 1:20-cv-01509-AJN Document 17 Filed 08/13/20 Page 1 of 25

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

Ne a a en X
JAY WINEGARD,
on behalf of himself and all others similarly situated.

Plaintiff(s), Case No.: 1:20-cv-01509-AJN

-against-

CRAIN COMMUNICATIONS INC. d/b/a
CRAIN’S NEW YORK BUSINESS,

Defendant(s).
a we ee K

MEMORANDUM OF LAW IN SUPPORT OF PLAINTIFF’S MOTION FOR
DEFAULT JUDGMENT AND DAMAGES WITH SUPPORTING APPLICATION
FOR ATTORNEY FEES, DISBURSEMENTS AND COSTS.

Law Offices of Mitchell S. Segal, P.C.
Mitchell Segal, Esq.

1010 Northern Boulevard, Suite 208
Great Neck. New York 11021

Ph: (516) 415-0100

Fx: (516) 706-6631
msegal(a@)segallegal.com

Attorney for Defendant

Dated: August 12, 2020
Great Neck, New York
Case 1:20-cv-01509-AJN Document 17 Filed 08/13/20 Page 2 of 25

TABLE OF CONTENTS
Page
FACTUAL BACKGOUND AND PROCEDURAL HISTORY... eessscsssessesssessseessssssscssccssescesee 1
DEE OE RW cen snrrssnises even nnanaenenmmanwatnsggyty apie diinesaaosescecc 6
1. CE, ccm risnnacotso asniatter anh y(t a slansimatmmarawamramnonseranaaaagessersions 6
Il. THE REQUESTED RELIEF .............00ccccccsseseresssssecsesececsesecsee. 13
Il. ATTORNEY FEES ...........:::ccesesecscssessecssesttttaceseseesececceeurseece. 15

IV. LITIGATION COSTS AND EXPENSES. ..........c0cccecccecceeceeee se, 17
Case 1:20-cv-01509-AJN Document 17 Filed 08/13/20 Page 3 of 25

TABLE OF CASES

Camarillo v. Carrols Corp.,
518 F3d 153, 156 (2d Cir. 2008)

«MSR HAO SEs dinner nine ns cue ee tina Wd WINNIE N Hla lblbe aemea cen cace 6
Chauca v. Abraham,

30 N.Y.3d 325, 329, 89 N.E.3d 475 (ADT) ennnasneacimouasaa02959h sion nm namnmneaumaauacywewees 14
DiFilippo v. Morizio

759 F 2d, 231, 234 Od Cw, TBD cas axsonyieseestesihcGha mn-oneamuamenw nanonesvnotereveeeasenercs.... 15
Finkel vy. Romanowicz,

577 F3d 79, 84 (24 Cir, 2009) .....oeeccccccccccsceccessesessceteatsusvesteneeeeeceececcc. 15
Harty v. PAR Builders, Inc.

12-cv-2246 (S.D.N.Y. 2016) ........scecseccceeessssseecessersseeeesessseserttttutetececeeces. 16

Hensley v. Eckerhart,
FOL U.S. 424, 433 (L9B3) coe cee sen cae coe ses see cou sue ses ten set sss sen ses tie say as eee cee see ses ees ce, woe essere LO

Kreisler v. Second Ave. Diner Corp.,
No. 10 Civ. 7592, 2012 WL 3961304 at* 14 (S.D.N.Y.Sept. 11, 2012) aff'd 731 F.3d 184
(2d Cir. 2013) oo... ecccecesecesscssscescesecseessesssestessscetseseitseveeeeeeeeeeeceec. 14

Luca v. County of Nassau,
698 F.Supp. 2d 296, 301 (E.D.N.Y. 2010) ooo..e cece cece cccceeeeecceceeeeuecccccccveerecceseee. 16

Simmons v. New York City Transit Authority
S75 F3d 170, 172 (2d Cir. 2009) ooo... eccccecccceseesseeeeesecseeeneeeeessaneseesesecnas 16

Shariff v. Beach 90" St. Realty Corp.,

No. 11 Civ 2551, 2013 WL 6835157 at * 6 (E.D.N.Y. Dec 20, 2013) .....ccccceeseseee ees 13,16
Case 1:20-cv-01509-AJN Document 17 Filed 08/13/20 Page 4 of 25

STATUTES AND AUTHORITIES

42 U.S.C. § 12102. (2). cursvnesevseennesqssnshvieaenannanacenoneeneesavavcavesevece, 1,2,3,6
PE 9 FG 2U cn serena ese ghsei5)i8¥ Charen ner preommanscam enanmmonaunecreys 1,2,4,6,9
28 CER. § 36.101 oo... ccccssecssssesscssceesesssssesesetepuceseccscccecececccce. 1,2,3,6
AB CET, SIODQQU EY cc sauor ssxgswvsusenniitn smmapennecannnne smewnuawerevaueeenveas 1,2,4,6
28 CER, § 36,303 €t, SQ. cacsecenvs census sueviasvevereneeereeeseeeeesacoceeecesce 13
ASIC. § 36308 nies sompannnnwrnnnnnenens cnwsesemuvsopeneswedunvns sguvte auetiseee 12
28 C.F.R. § 36.303(b)(i) oo... eeeecccceseseceeeeseccesteceeestcececesereeeeeccccce. 1
2 UI ZAI scacoxsnageieaemnsette lee meounnonacmnnvonoalioiitennioalemnvaenwancmeseeancan 1,2,6,8,13
42 U.S.C §12188(a)(1)-(2)..... cece ceccccceccceeeecceveeseuecesuesecereenterseee 1,2,8
. Title II of the American with Disabilities Act (“ADA”) .........00.c0004- 1,2,4,5,6,7
» AZULS.C. §12182(b)( 1A) Gf) eee eeececseeeecccecceueeeceususeceues 1,2,5,6,9
» A2ZUS.C. §12182(b)(2)(A) R-II) oe leee cc ccceeccceesccevesccceseecuese 12345
. Article 15 of the N.Y. Exec Law §§ 297(9) and 297(4)(c) ........066..-00-. 1,2,11,14
- 28 CPLR. pt. 36, App’x Au... cece ccecseeccesccua seve veeeventesseesaeeeeseeeees 48
» ZBI. S362) a crnanaerervnennsnwnne ccsauren panne eneavevsiheuweaden dkeeaeaneece 1,2
. New York State Human Rights Law (“NYSHRL”)............00c.ceccceeeeee 1,2,3,6,10,14,16
. New York City Human Rights Law (“NYCHRL”)..............0.-000..0002. 1,2,6,10,12,14,15,16
. Administrative Code §§ 8-120(8), 8-126(a) and 8-502(a) ............ceeceees 12.1315
. New York Civil Rights Law (“NYCRL”).............cccccccaceeseeeceeecess 1,2,3,6,15,16
» AZ US.C. §12188(a) 2... cecccecccesceecscue seus ceucenesenseenseaeeseeenes 1,2,10
e 42 UBC. § L210 201-2) onnencnencnencscavsnuannasciensunsisasenetecewaeeacavaveve 1,3,6
» AQ USAC. § 12182 (a) 20... cccee ccc eecccusessseuseuseccesecceveredeeaecenss 1,2
. 28 C..R § 36.302(e)(1) 00... ccc cee ceecce ecu cececeuseaveestesseseeeeees 3,4,7,9,14
« 28 CPR: 8 SG 105 aie cdcncenrercnrecennmmenar cveasaenanaeanesaneseaewuneseosemesemes 3,6
© 28 CPLR. 36.302 20... ce ccc csecec ee ee eeeeeeeeseseseueusescecaveeeueeeevaess 3,4,7,8,14
gt AIR BZD caecscrastmscenoneman sinsemmnn erica «ei nine aacnsinioniesie aaneidalese 12353.133
» 28 CPLR. § 12134 (a) ooo. ccccccececeeneeeeese eee seeeeseseseneesueaceesnenenenes 8
. Article 15 of the NY Executive Law § 290 et seq. ................22. a 10
. Article 15 of the NY Executive Law § 296(2)(a) ................22.. 20.22 eee 1,2,8,9,10,11
. Article 15 of the NY Executive Law § 296(2)(c) «20.2.2 ......e cece eee eeee ee ees 1,2,9
. Article 15 of the NY Executive Luw § 292(21)  . ...... ccc eee e cece ence eeeees 9

. Article 15 of the NY Executive Law § 292(9) .... ......2ccceseeecetseseeeeeeeees 911
Case 1:20-cv-01509-AJN Document 17 Filed 08/13/20 Page 5 of 25

33. Article 15 of the NY Executive Law FFT) eras ieitin wewamsmmnansarncuwasans 9,11

34. Article 15 of the NY Executive Law § 296(2)(C)i)-(i1) eee cceeeeeee 1,10,11
35. Article 15 of the NY Executive Law SZ AN) ais tcsaneanannmecenvevesuey 1,2,9,13
36. Article 15 of the NY Executive Law Fo tir acioe arciaeenwiomnennwmoneuwracmae 10,11

37. Article 15 of the NY Executive Law a 1,2

38. Article 15 of the NY Executive Law i 1,2,9,13
39. New York Civil Rights Law § 40 .......cccc ec cicesssssesesesececeseteeeccccc. 1,2,10,13,14
40. New York Civil Rights Law § 41 0.0.00... occecececccccceeececceeeeeeeeeccccc 10,11,12,13,15
41. New York Civil Rights Law § 42. o...0...cccececsseeeseseeeeeeeccecececcccce. 10

42. Administrative Code §§ 8-101 et FO nnn earns spent cite sca core 1,2,11,14
43. Administrative Code § 8-102(16) .........ccccccceeescceea seseeeteeeececceecc. 1]

44, Administrative Code § 8-102(9) .......cccccccecececsseee seteeeeeeeeeeeccecc. 11,13

45. Administrative Code § 8-107(4)(a)......cccececeececccceeees ceceeeeeeecccceccec L2.11453
46. Administrative Code § 8-107(15)(a) .....0ceccccccccecccceeececececeeeeeecccccc 12,12

47. Administrative Code § REN OY sanmacespncnee Peeps acteNG Kelsiexaenr eeeocoumnrasceraaruws 1,2,12,14
48. Administrative Code § 8-]26(a) ...0....ecccccccccscecessseseeceeceeseeecccccccce. 1,2,12,14
49. Administrative Code § 8-502(a) ........cececcccesececseee cecceeueceeeeeccceccc, Loi 14
SO. FAR.C.P. Rule 55 oo... cccccesccseccseesssaneessuseseceessanerssauecenesescececcecs, LiZ

51. Article 15 of the NY Executive Law § 2979) oo oeccccccecccececcucececcceeces 1,2,11,14
Des 42 UBC. § 12205 ox nnevnerensensnsenswevvesies chearecnanennraceesmmeraeneeceemnes L15,1718
Fo, 28 USAC. 81931 W.cscsssvensosvervovsxnvanvankiieaenenaceaneeneeereeererssauaeesese 6

54. 28 U.S.C. § 1343 ooo ec cceecccceccecscueeceseuseesessvaeessssresccensenenenenss 6

ge Ae Nekakeln CERI. enarcrucereq cas son ysartears vac ltecaliSassarmaononescc nanowaeennteneescameu: 6

iy, some Rll DOWD. axe umanmenwin aes iiss vaennwenearneneamdumeneumemacamannmewarencs 6

57. 42 U.S.C. § 1988 2... ccccccecscevereausessecesdscusaeaveusrsececesecess US

58. Administrative Code § 8-502(g) .........cccccecccceecccse vececeecceteececccecccee 16

39. F.R.C.P. Rule 54 ...... a aera Talat era AT WN ANSI SAW Alb UTED, dlecieie eiameccincererezane 17
Wik PUE. Bol cyswiesieaaicanicaie wien, aR ainbainesnmareixonecmmmmeen mnommmmmarmaeenimnmemn nnn anermareeons 7

1 Ee Ee MEE acon rmen pepe enaaaebh dbadiesienannncs ammmanvaconmmmanmeamnemonmesen 19
Case 1:20-cv-01509-AJN Document 17 Filed 08/13/20 Page 6 of 25

Plaintiff, JAY WINEGARD, (hereinafter “Plaintiff’), the Class and the Subclass. by and through
their undersigned counsel and pursuant to Fed. R. Civ. P. 55(b) and 42 U.S.C. § 12205, hereby move this
Court and seek entry of a Final Default Judgment, damages and an award of attorney's fees, litigation
expenses and costs against Defendant. CRAIN COMMUNICATIONS INC. d/b/a CRAIN’S NEW YORK

BUSINESS, (hereinafter “Defendant” and/or the “Website”), and as grounds thereof state:

FACTUAL BACKGROUND AND PROCEDURAL HISTORY
|. This is an action to recover damages owed by Defendant to Plaintiff, the Class and Subclass for: (1) for
violations of Title II] of the American with Disabilities Act (*ADA”), 42 U.S.C. § 12181; 42 U.S.C. § 12182,
et seq., 42 U.S.C. § 12182 (b)(1(A)(i) — (iii); 42 U.S.C. § 12182(b)(2)(A)(ii); 42 ULS.C. §
12182(b)(2)(A)(iii); 42 U.S.C. § 12102(1)-(2), 28 CFR §§ 36.101 et seq., 28 CFR § 36.201(a); 42 U.S.C.
§12181(7); 28 C.F.R. § 36.303(c); 28 C.F.R. § 36.303 (b)(1), N.Y. Exec. Law§ 296, et seq., 42 U.S.C. §
12188(a)(1) entitling the Plaintiff to iajunctive relief enjoining the Defendant’s discriminatory acts,
declaratory relief and attorney fees, costs and disbursements: (2) for violations of the New York State
Human Rights Law (“NYSHRL”), as amended, Article 15 of the N.Y. Exe. Law §§ 290 et. seq.: §§ 292 et.
seq. § 296(2)(a); § 296 (2)(c); § 296(2)(c)i); § 296(2)(c)ii); § 296(2): § 297(9): $$ 297(4)(c) et seq..
entitling the Plaintiff, the Class and the Subclass to recover from the Defendant (i) damages, (ii) civil
penalties and fines for each and every discriminatory act, and (iii) reasonable attorney fees and costs and
disbursements; (3) for violations of N.Y. Civil Rights Law (“NYCRL”) § 40 et seq. entitling the Plaintiff,
the Class and Subclass to recover from Defendant: (i) damages of five hundred dollars for each and every
discriminatory act, (ii) civil penalties and fines, (iii) reasonable attorney fees and costs and disbursements;
(4) for violations of N.Y.C. Human Rights Law (*“NYCHRL”) Administrative Code § 8-101 et. seq.: § 8-
102(9); § 8-107(4)(a): § 8-107(15)(a); §8-120(8); § 8-126(a) and § 8-502(a), entitling the Plaintiff, the Class
and the Subclass to recover from Defendant: (1) damages for their injuries and loss, (ii) punitive damages,

(i11) civil penalties and fines for each offense, (4) attorney fees along with costs and disbursements.
l
Case 1:20-cv-01509-AJN Document 17 Filed 08/13/20 Page 7 of 25

2. Plaintiff filed this action seeking injunctive relief, declaratory relief, damages, civil penalties and fines
for each and every discriminatory act, damages of five hundred dollars for each and every discriminatory
act, damages for injuries and loss, punitive damages. civil penalties and fines for each offense. attorney

fees along with costs and disbursements of this action. See Plaintiff's Complaint Doc # 2.

3. The Complaint was brought against Defendant CRAIN COMMUNICATIONS INC. d/b/a CRAIN’S
42 U.S.C. § 12181; 42 U.S.C. § 12182, et seq.; 42 U.S.C. § 12182 (b)(I)A)(i) — (iii); 42 U.S.C. §
12182(b)(2)(A)Gi); 42 U.S.C. § 12182(b)(2)(A)(ii); 42 U.S.C. § 12102(1)-(2); 28 CFR §§ 36.101 et
seq.; 28 CFR § 36.201 (a); 42 U.S.C. §12181(7); 28 C.F.R. § 36.303(c); 28 C.F.R. § 36.303 (b)(1): N.Y.
Exec. Law § 296, et seq.: 42 U.S.C. § 12188(a)(1); (2) the New York State Human Rights Law
("NYSHRL”), as amended, Article 15 of the N.Y. Executive Law § 290 et. seq: § 292 et. seq.: §
296(2)(a); § 296(2)(c): § 296(2)(c)i); § 296(2)(c)(ii); § 296(2); § 297(9); § 297(4)(c) et. seq.: §
292(21), and § 292(9): (3) the New York State Civil Rights Law § 40 et seq. § 40-c; (4) N.Y.C. Human
Rights Law (“NYCHRL”) Administrative Code § 8-101 et. seq.; § 8-102(9); § 8-107, et seq.; § 8-

107(4)(a): § 8- 107(15)(a); § 8-120(8); § 8-126(a) and § 8-502(a).

4. Defendant was served the Summons, Civil Cover Sheet and Complaint on February 28, 2020. See Doc
# 8 (Affidavit of Service dated 3/02/2020) on CRAIN COMMUNICATIONS INC. d/b/a CRAIN’S NEW
YORK BUSINESS. After Defendant failed to respond to the Complaint within the required 21 day time
frame, Plaintiff filed a Request for Certificate of Clerk’s Default, see Doc # 9, Doc # 11 and Doc # 12,
which Plaintiff served contemporaneously on Defendant. See Exhibit #3 to Doc # 9. The Deputy Clerk

issued a Certificate of Default on June 15,2020. See Doc. # 13.

bo
Case 1:20-cv-01509-AJN Document 17 Filed 08/13/20 Page 8 of 25
5. The instant Motion for a Default Judgment with Supporting Application for injunctive relief, declaratory
relief. damages, civil penalties and fines for each and every discriminatory act, damages of five hundred
dollars for each and every discriminatory act. damages for injuries and loss. punitive damages, civil
penalties and fines for each offense, attorney fees, costs and disbursements is being served on Defendant

contemporaneously with its’ filing to this Honorable Court.

6. Plaintiff's Complaint seeks damages, injunctive relief and declaratory relief requiring the Defendant to
correct the barriers which prevent access for deaf and hard of hearing individuals so that they can enjoy the
Defendant’s Website as non-deaf and hard-of-hearing individuals are able to do. specifically relief to
correct, the ADA violations existing on the Defendant's Website by providing closed captions on videos.
Defendant excludes the Plaintiff and other deaf and hard of hearing individuals from the full and equal
participation on the Website and is a violation of the Plaintiff's rights under the ADA and the New York

statutes mentioned herein.

7. Plaintiff is legally deaf and is disabled as defined in the American Disability Act (“ADA”) under 42
U.S.C. § 12102(1)-(2), 28 CFR §§ 36.101 et seq., the New York State Human Rights Law, the New York

Civil Rights Law and the New York City Human Rights Law.

8. Defendant has to make modifications that are reasonable in policies, practices. or procedures, when
such modifications are necessary to afford goods, services, facilities, privileges, advantages, or
accommodations to individuals with disabilities, unless implementing these modifications would
fundamentally alter the nature of such goods, services, facilities, privileges, advantages or accommodations
under Title III of the ADA, 42 U.S.C. § 12182(b)(2)(A)(i1), and has to take necessary steps to ensure that

the Plaintiff and other deaf and hard of hearing individuals are not excluded, denied services, segregated

ao
Case 1:20-cv-01509-AJN Document 17 Filed 08/13/20 Page 9 of 25
or treated differently than others because of the absence of auxiliary aids and services, including the use of

closed captioning on its Website.

9. Plaintiff, the Class and the Subelass will continue to suffer discrimination should the barriers to access

remain at www.crainssnewyork.com_(the “Website”) in violation of the ADA.

10. The Website is a place of public accommodation defined as a "place[s] of exhibition and

moe

entertainment," "places[s] of recreation,” “sales or rental establishments” and "service establishments.” 28
C.F.R. § 36.201 (a); 42 U.S.C. §12181(7). Defendant’s offices. video studios. blog studios, magazine

publishing, advertising offices and hosting locations are also public accommodations,

iL. Defendant discriminates against the Plaintiff and Subclass as Defendant’s Website is a public
accommodation that does not provide full and equal accommodations, advantages. facilities and privileges
to all persons and discriminates against the deaf and hard of hearing due to its lack of closed captioning for

the deaf and hard of hearing.

12. Defendant has discriminated against the Plaintiff and all other deaf or hard of hearing individuals by
denying full and equal access to and enjoyment of the goods, services, facilities, privileges, advantages and

accommodations offered on the Website in violation of the ADA.

13. Discrimination under Title III includes the denial of an opportunity for the deaf or hard of hearing

to participate in programs or services or to provide a service that is not equal to a service afforded to

others. 42 U.S.C. §12182(b)(1)(A \(i-iii).
Case 1:20-cv-01509-AJN Document 17 Filed 08/13/20 Page 10 of 25
14. Failure to make modifications that are reasonable in policies, practices, or procedures, when such
modifications are necessary to afford goods, services, facilities. privileges, advantages. or
accommodations to individuals with disabilities is unlawful, unless implementing these modifications

would fundamentally alter the nature of such goods, services. facilities, privileges, advantages or

accommodations under Title III of the ADA, 42 U.S.C. § 12182(b)(2)(A Ji).

15. "A failure to take such steps as may be necessary to ensure that no individual with a disability is
excluded, denied services, segregated or otherwise treated differently than other individuals because
of the absence of auxiliary aids and services. unless the entity can demonstrate that taking such steps
would fundamentally alter the nature of the good. service, facility, privilege, advantage. or
accommodation being offered or would result in an undue burden" is a prohibited discriminatory

practice under Title III of the ADA, 42 U.S.C. § 12182(b)(2)(A)(iii).

16. Defendant is unable or unwilling to defend itself in the above-styled action. As such, the Plaintiff
requests this Honorable Court to enter a Default Final Judgment. Plaintiff submits that he would prevail at

trial if this Honorable Court decided this case on its merits.
Case 1:20-cv-01509-AJN Document 17 Filed 08/13/20 Page 11 of 25

MEMORANDUM OF LAW

This Court has original jurisdiction over the action pursuant to 28 U.S.C. §$1331 & 1343 for
Plaintiffs’ claims arising under 42 U.S.C. §12181, et seq., based on Defendant’s violations of Title III of

the Americans with Disabilities Act (see also, 28 U.S.C. §2201 and §2202).

LIABILITY
To state a claim under Title III of the ADA the plaintiff must establish that (i) he is disabled within
the meaning of the ADA; (ii) that the defendants own, lease or operate a place of public accommodation:
and (3) that the defendants discriminated against him by denying him a full and equal opportunity to enjoy
the services that the defendants provide 42 U.S.C. §12182. See Camarillo v. Carrols Corp., 518 F3d 153.

156 (2d Cir. 2008).

Plaintiff is legally deaf and is disabled as defined in the American Disability Act (“ADA”) under
42 U.S.C. § 12102(1)-(2), 28 CFR §§ 36.101 et seq., the New York State Human Rights Law, and the New

York City Human Rights Law.

The Website is a place of public accommodation defined as a "place[s] of exhibition and

entertainment,” "places[s| of recreation," “sales or rental establishments” and "service establishments.” 28
C.F.R. § 36.201 (a); 42 U.S.C. §12181 (7). Detendant’s offices, video studios, blog studios, magazine

publishing, advertising offices and hosting locations are also public accommodations.
Case 1:20-cv-01509-AJN Document 17 Filed 08/13/20 Page 12 of 25

In order for the deaf and hard of hearing to access video content, websites, including the Defendant's
Website, must have the ability to turn voice content into readable content. Closed captioning accomplishes
this. Without closed captioning, a deaf or hard of hearing individual would have to have someone present

while they are watching a video to interpret and explain the audio content for them.

Various recommendations and guidelines exist in order to make websites, including the Defendant’ s
Website complaint with the ADA. Web Content Accessibility Guidelines (*WCAG”) are one of those
guidelines. WCAG 2.1 Section 1.2.2 states that “Captions are provided for all prerecorded audio content
in synchronized media, except when the media is a media alternative for text and is clearly labeled as such”,
Section 508, an amendment to the United States Workforce Rehabilitation Act of 1973, requires all
electronic and information technology be accessible to individuals with disabilities and requires closed

captioning for video content.

Well established guidelines exist for making a website accessible to the deaf and hard of hearing
and are easily obtainable. The guidelines have been used and followed by government and businesses in
making their websites accessible to the deaf and hard of hearing, including but not limited to the use of
closed captioning. Incorporating this component by Defendant in its Website would not fundamentally

alter the Defendant’s Website or business and would not result in an undue burden.

Defendant, by itself or by and through a third party owns, operates, maintains and controls the
Website at www.crainssnewyork.com. (the “Website”) in violation of the ADA. The Website is a subject

to the requirements of 28 C.F.R. Section 36.302(a).
Case 1:20-cv-01509-AJN Document 17 Filed 08/13/20 Page 13 of 25

The Defendant's deadline for compliance with the ADA has passed. The Website operated by Defendant
and the other affiliated Website is a public accommodation covered by the ADA and which must be in

compliance therewith.

Pursuant to the mandates of 42 U.S.C. §12134(a), on July 26, 1991, the Department of Justice,
Office of the Attorney General. promulgated federal regulations to implement the requirements of the
ADA. 28 CFR Part 36 which was supplemented by the regulations published September 15, 2010.
Defendant is in violation of 42 U.S.C. §12181 et seq., 28 CFR 36.302 et seq., and 28 CFR 36.303 et. seq.
and is discriminating against Plaintiff, the Class and the Subclass. The discrimination is based on the
Defendant denying Plaintiff full and equal enjoyment of the goods, services, facilities, privileges.

advantages and/or accommodations as prohibited by 42 U.S.C. §12182 et seq..

Pursuant to 42 U.S.C. §12188(a)(2). this Court is provided authority to grant Plaintiffs injunctive
relief, including an Order to alter the Website to make it readily accessible to and useable by individuals
with disabilities to the extent required by the ADA, and taking the Website off the internet until the requisite

modifications are completed.

The New York State Human Rights Law (“NYSHRL?”), Article 15 of the N.Y. Executive Law
§§ 290 ef. seg. covers the actions of the Defendant. Pursuant to Article 15 N.Y. Executive Law §
296(2)(a) “it shall be an unlawful discriminatory practice for any person, being the owner, lessee,
proprietor, manager, superintendent, agent or employee of any place of public accommodation ...
because of the ... disability of any person, directly or indirectly, to refuse. withhold from or deny to

such person any of the accommodations, advantages, facilities or privileges thereof."
Case 1:20-cv-01509-AJN Document 17 Filed 08/13/20 Page 14 of 25

The Plaintiff, at all times relevant to this action, has a substantial impairment to a major life
activity of hearing and is an individual with a disability under Article 15 of the N.Y. Executive Law

§ 292(21).

The Defendant, at all relevant times to this action, owns and operates a place of
accommodation, the Website. within the meaning of Article 15 of the N.Y. Executive Law § 292(9).

Defendant is a person within the meaning of Article 15 of the N.Y. Executive Law § 292(1).

Discrimination includes the refusal to adopt and implement reasonable modifications in policies,
practices or procedures when they are necessary to afford, facilities, privileges, advantages or
accommodations to individuals with disabilities. Article 15 of the N.Y. Executive Law§ 296(2)(a). §

296(2)(c)(1).

Defendant's actions violate Article 15 of the N.Y. Exec. Law§ 296(2)(a) by discriminating against
the Plaintiff and Subclass by (i) owning and operating the Website that is inaccessible to deaf and hard of
hearing persons: and (ii) by not removing access barriers to its Website in order to make its videos
accessible to the deaf and hard of hearing when such modifications are necessary to afford facilities,
privileges, advantages or accommodations to individuals with disabilities. This inaccessibility denies the
deaf and hard-of-hearing full and equal access to the facilities, goods and services that the Defendant makes

available to individuals who are not deaf or hard of hearing. Article 15 of the N.Y. Exec. Law§ 296(2)(c).

Plaintiff and the Subclass are therefore entitled to compensatory damages, civil penalties and fines for
each and every discriminatory act in addition to reasonable attorney fees and the costs and disbursements

of this action. Article 15 of the N.Y. Exe. Law §§ 297(9), 297(4)(c) et seq.
Case 1:20-cv-01509-AJN Document 17 Filed 08/13/20 Page 15 of 25

Plaintiff served notice thereof upon the Attorney General as required by N.Y. Civil Rights Law
(“CVR”) § 41. Persons within N.Y.S. are entitled to full and equal accommodations, advantages,
facilities and privileges of places of public accommodations, resort or amusement. subject only to the
conditions and limitations established by law and applicable alike to all persons. No persons, being the
owner of a place of public accommodation, shall directly or indirectly refuse, withhold from. or deny
to any person any of the accommodations, advantages, facilities and privileges thereof. N.Y. Civ.

Rights Law § 40.

§ 292 of Article 15 of the N.Y. Executive Law deems a disability a physical, mental or medical
impairment resulting from anatomical, physiological, genetic or neurological conditions which
prevents the exercise of a normal bodily function. As such the Plaintiff is disabled under the N.Y.

Civil Rights Law.

Defendant intentionally and willfully failed to remove the barriers on their Website

discriminating against the Plaintiff and Subclass preventing access in violation of CVR §40.

Under N.Y. Civil Rights Law § 41 a corporation which violates any of the provisions of §§ 40, 40-
a, 40-b or 42 shall be liable for a penalty of not less than one hundred dollars nor more than five hundred
dollars, to be recovered by the person aggrieved thereby... in any court of competent jurisdiction in the

county in which the plaintiff or defendant shall reside.

10
Case 1:20-cv-01509-AJN Document 17 Filed 08/13/20 Page 16 of 25

Plaintiff and the Subclass hereby demand compensatory damages of five hundred dollars for the
Defendant acts of discrimination including civil penalties and fines pursuant to N.Y. Civil Rights Law §

40 et seq..

At all times, the New York City Human Rights Law (*“NYCHRL”), New York City
Administrative Code §§ 8-101 er. seq. applied to the conduct of the Defendant as the Defendant owns

and operates the Website and is person under the law.

At all times concerning this action the Plaintiff and the Subclass have had a substantial impairment
to a major life activity of hearing and is an individual with a disability under N.Y.C. Administrative

Code § 8-102(16).

At all times concerning this action the Defendant’s Website is a place of public

accommodation as defined in N.Y.C. Administrative Code § 8-102(9).

“It shall be an unlawful discriminatory practice for any person, being the owner, lessee,
proprietor, manager, superintendent. agent or employee of any place or provider of public
accommodation, because of the actual or perceived ....... disability .... of any person to withhold from
or deny to such person any of the accommodations required to make reasonable accommodations to a
disabled individual and may not “refuse, withhold from or deny to such person any of the

accommodations, advantages, facilities or privileges thereof” N.Y.C. Admin. Code § 8-107(4)(a).

11
Case 1:20-cv-01509-AJN Document 17 Filed 08/13/20 Page 17 of 25

The willful and intentional non-removal of the Website’s barriers of access for the Plaintiff,
the Class and the Subclass by the Defendant discriminates against the deaf and hard of hearing by

denying them full and equal access to the facilities. goods. and services that Defendant makes

available to the non-deaf and hard of hearing individuals.

It is discriminatory for the Defendant “not to provide a reasonable accommodation to enable a person
with a disability to .... enjoy the right or rights in question provided that the disability is known or should

have been known by the covered entity." N.Y.C. Administrative Code § 8- 107(15)(a).

Plaintiff and Subclass are also entitled to compensatory damages for the injuries and loss sustained
as a result of the Defendant’s discriminatory conduct in addition to punitive damages and civil penalties
and fines for each offense, attorney fees, costs and disbursements of this action. N.Y.C. Administrative

Code § 8-120(8), § 8-126(a) and § 8-502(a).

Pursuant to the provisions of Rule 55 of the Federal Rules of Civil Procedure, when a party against
whom affirmative relief is sought has failed to plead or otherwise defend as provided by the Rules of Civil
Procedure, such as the Defendant in this cause, a default shall be entered against that party. In this instance,
Defendant was properly served with the Complaint filed herein and failed to respond as required under the
law. Therefore, in accordance with Fed. R. Civ. P. 55(a) & 55(b)(2), Plaintiff is entitled to a default final

judgment against Defendant.
Il.

Case 1:20-cv-01509-AJN Document 17 Filed 08/13/20 Page 18 of 25

THE REQUESTED RELIEF

Defendant CRAIN COMMUNICATIONS INC. d/b/a CRAIN’S NEW YORK BUSINESS is in
violation of 42 U.S.C. §12181, §12182 et. seq. of the ADA and 28 C.F.R. 36.303 et. seq. As Defendant is
in violation of the ADA, has discriminated against Plaintiff, the Class and Subclass through said violations,
and has not provided any Answer or other lawful responsive pleading in this action, Plaintiff, the Class and
Subclass respectfully request this Court enter a Default Judgment requiring Defendant to correct the access
barriers on the Website delineated in the Complaint. Plaintiff seeks injunctive and declaratory relief
requiring the Defendant to correct the barriers which prevent access for deaf and hard of hearing individuals

so that they can enjoy the Defendant's Website as non-deaf and hard-of-hearing individuals are able to do.

The ADA does not provide for damages, but the NYSHRL, the NYCVRL and the NYCHRL do. See
Shariff v. Beach 90" St. Realty Corp., No. 11 Civ. 2551, 2013 WL 6835157 at * 6 (E.D.N.Y. Dec 20. 2013).
The Plaintiff and the Subclass request compensatory damages, civil penalties and fines for each and every
discriminatory act in addition to reasonable attorney fees and the costs and disbursements of this action
under the New York State Human Rights Law - Article 15 of the N.Y. Exe. Law §§ 297(9), 297(4)(c)

et seq..
Plaintiff served notice thereof upon the attorney general as required by N.Y. Civil Rights Law
§ 41. Plaintiff and the Subclass hereby demand compensatory damages of five hundred dollars for the

Defendant acts of discrimination including civil penalties and fines pursuant to N.Y. Civil Law § 40 et seq..

At all times, the New York City Human Rights Law (“NYCHRL”). New York City
Case 1:20-cv-01509-AJN Document 17 Filed 08/13/20 Page 19 of 25

Administrative Code §§ 8-101 et. seq. applied to the conduct of the Defendant as the Defendant owns

and operates the Website and is a person under the law.

Plaintiff and Subclass are also entitled to compensatory damages for the injuries and loss sustained
as a result of the Defendant’s discriminatory conduct in addition to punitive damages and civil penalties
and fines for each offense, attorney fees, costs and disbursements of this action. N.Y.C. Administrative

Code § 8-120(8), § 8-126(a) and § 8-502(a).

The New York City Human Rights Commission has determined that a $ 1,000.00 award to be
sufficient where complainants did not establish any particular damage other than what a decent and
reasonable individual would suffer when faced with such ignorant behavior.” Kreis/er v. Second Ave. Diner
Corp., No. 10 Civ. 7592, 2012 WL 3961304 at * 14 (S.D.N.Y. Sept 11, 2012), aff'd 731 F3d 184.
Additionally, under the §41 of the NYCRL the Plaintiff and the Subclass demand $ 500 for each

discriminatory act by the Defendant in addition to civil penalties and fines.

Under the NYCHRL, the Plaintiff and the Subclass are entitled to compensatory damages in addition
to punitive damages, civil penalties and fines. Under the NYCHRL, a plaintiff is entitled to punitive
damages where a defendants” actions amount to willful or wanton negligence, or recklessness, or where
there is conscious or highly reckless disregard of the rights of others. Chauca v. Abraham, 30 N.Y.3d 325,

329, 89 N.E.3d 475 (2017).

A party against whom a judgment for affirmative relief is sought is in default when it has failed to

plead or otherwise defend the suit. F-R.C.P. § 55(a). When a party is in default, “a district court must

14
Case 1:20-cv-01509-AJN Document 17 Filed 08/13/20 Page 20 of 25

accept as true all of the factual allegations on the non-defaulting party”. Finkel v. Romanowicz, 577 F3d
79, 84 (2 Cir. 2009). According to the 2014 census there are 208,000 deaf and hard of hearing individuals

that live in New York State.

Consequently, the Plaintiff and the Subclass seek the following damage award:

Lead Plaintiff - $ 1,000.00 plus $ 500.00 = $ 1,500.00
Lead Plaintiff - $ 5,000.00 for services as the lead Plaintiff

Class and Subclass - $ 1.500.00 for any individual in the Class and Subclass
that was discriminated against by the Defendant.

ATTORNEY’S FEES
Plaintiff seeks an award for attorney fees, litigation expenses and costs pursuant to 42 U.S.C.
§12205 which provides: “[I]n any action or administrative proceeding commenced pursuant to this Act, the
court or agency, in its discretion, may allow the prevailing party, other than the United States, a reasonable

attorney's fee. including litigation expenses and costs...”

When assessing attorneys’ fees under the ADA, the Court must consider the benefits to the public

as a whole attained as a result of the civil rights action. See Hensley v. Eckerhart, 461 U.S. 424, 433 (1983).

Additionally, attorney fees costs and disbursements are allowed under the NYSHRL, NYCRL and
the NYCHRL. Additionally, Courts have held that there is a “presumption that successful civil rights
litigants should recover reasonable attorney fees.” DiFilippo v. Morizio, 759 F2d. 231, 234 (2d Cir. 1985)

(awarding fees under the Civil Rights Attorney’s Fees Award Act, 42 U.S.C. § 1988). Plaintiff is the

A
Case 1:20-cv-01509-AJN Document 17 Filed 08/13/20 Page 21 of 25

prevailing party in this litigation because the Defendants have defaulted. See Shariff v. Alsaydi, No. 11
Civ 6377 (FB) (SMG), 2013 WL 4432218, at * 4 (E.D.N.Y. Aug 15, 2013). Plaintiff's attorney has

attached his time sheet to date which needs to be supplemented based on future work related to the Subclass.

Under NYCHRL a prevailing plaintiff is entitled to recover reasonable attorney costs. N.Y.C.

Admin Code 8-502(g).

The Second Circuit Court of Appeals has held that the ADA permits for the award of reasonable
attorneys’ fees, costs and litigation expenses. Simmons v. New York City Transit Authority, 575 F. 3d 170,
172 (2d Cir. 2009). In Luca v. County of Nassau, 698 F. Supp. 2d 296, 301(E.D.N.Y. 2010), the Court
held that $400/hour is a reasonable hourly rate in Eastern District for ADA civil rights cases. See also, e.g..
Harty v. PAR Builders, Inc. 12-cv-2246 (S.D.N.Y. 2016) (finding $375/hour reasonable hourly attorney
rate in Southern District). Therefore. based on the general prevailing rates for attorneys within this district,

Mitchell Segal, Esq. seeking an hourly rate of $385 is presumptively reasonable.

Mitchell Segal, Esq., was admitted to the New York Bar in 1985. Mr. Segal is a member in good
standing in the Eastern and Southern District Courts in the State of New York. He has worked as a litigation
attorney for more than 25 years at Law Offices of Mitchell S. Segal, P.C.. All attorneys’ fees are set forth
in the Attorney Time Sheet attached hereto as Exhibit “A.” Mr. Segal’s current hourly rate is $385/hour.
Mr. Segal has represented both Plaintiffs and Defendants in ADA and Employment Class and Collective

Actions and has been very active on both sides of cases filed in this District. Considering all circumstances,

16
Case 1:20-cv-01509-AJN Document 17 Filed 08/13/20 Page 22 of 25

the attorney's fees of $ 3,785.83, up to this point are fair and reasonable. Therefore, Plaintiff seeks a
judgment against Defendant for same. Mitchell Segal, Esq. will incur additional future legal fees related

to the Class and Subclass which cannot be determined at this time.

LITIGATION COSTS AND EXPENSES
All litigation expenses and costs are also allowed in accordance with 42 U.S.C. §12205, which
provides as follows:
In any action or administrative proceeding commenced pursuant to this Act, the court or
agency, in its discretion, may allow the prevailing party. other than the United States, a

reasonable attorney's fee, including litigation expenses, and costs (Emphasis added.)

 

The ADA statute, therefore, being broader than simple “costs” statutes (e.g. Fed. R. Civ. P. 54),
allows for the recovery of all litigation expenses as well. Section 12205 of the ADA provides for an award
of costs, including litigation expenses, in addition to the recovery of attorneys' fees. See 42 U S.C. § 12205.
The Plaintiff has incurred costs in this litigation of $ 509.50 which are composed of a $ 400.00 filing fee

and a $ 109.50 process service fee.

WHEREFORE. Plaintiff respectfully moves the Court to enter final judgment after default against
Defendant, CRAIN COMMUNICATIONS INC. d/b/a CRAIN'S NEW YORK BUSINESS, enjoining
them from discriminating against individuals with disabilities, ordering Defendant to make all the necessary
alterations and modifications set forth herein so the Website is accessible to individuals with disabilities in

compliance with the ADA, ordering the subject Website removed from the internet until all necessary

17
Case 1:20-cv-01509-AJN Document 17 Filed 08/13/20 Page 23 of 25

modifications are complete, awarding Plaintiff $ 1,500.00 and $ 5.000.00 for a total of $ 6,500.00, awarding
$ 1,500.00 for each member of the Class and Subclass that has been discriminated against by the Defendant,
attorney fees in the amount of $ 3,785.83, which will be supplemented by additional time spent by Attorney
related to the Class and Subclass and costs and disbursements currently at $ 509.50 which will be
supplemented by additional costs and disbursements related to the Subclass and retaining jurisdiction over

this cause to ensure Defendant complies with the Court's Judgment.

Respectfully submitted,

/s/_ Mitchell Segal

 

Mitchell Segal. Esq.

Law Offices of Mitchell S. Segal, P.C.
Attorney for Plaintiff

1010 Northern Boulevard, Suite 208
Great Neck, New York 11021

Tel.: (516) 415-0100

Fax: (516) 706-663 1

msegal(@)segallegal.com

18
Case 1:20-cv-01509-AJN Document 17 Filed 08/13/20 Page 24 of 25

VERIFICATION
I, Mitchell Segal. Esq.. pursuant to 28 U.S.C. 1746, do hereby declare under penalty of perjury that

the foregoing is true and correct to the best of my knowledge and this declaration was executed in Long

Island, New York (Suffolk County) on August 12. 2020.

Dated: Westhampton. New York
August 12, 2020

 

ra * soe

Mitchell Segal

19
Case 1:20-cv-01509-AJN Document 17 Filed 08/13/20 Page 25 of 25

CERTIFICATE OF SERVICE

I hereby certify that a true and correct copy of Plaintiff's Verified Motion For Entry Of Default
with Supporting Application for Attorneys’ Fees. Litigation Expenses and Costs has been served via the
Court’s CM/ECF filing system upon all parties of record on August 12, 2020 as well as first class mail

upon Defendant at the following address:

TO: CRAIN COMMUNICATIONS INC. d/b/a CRAIN’S NEW YORK
C/O DEPARTMENT OF STATE
ONE COMMERCE PLAZA
99 WASHINGTON AVENUE
ALBANY, NEW YORK 12231

CRAIN COMMUNICATIONS INC. d/b/a CRAIN’S NEW YORK
685 THIRD AVENUE
NEW YORK, NEW YORK 10017

Dated: Great Neck, New York
August 12, 2020 Respectfully submitted,

/s/_ Mitchell Segal

 

Mitchell Segal. Esq.

Law Offices of Mitchell S. Segal, P.C.
Attorney For Plaintiff

1010 Northern Boulevard, Suite 208
Great Neck. New York 11021

Tel.: (516) 415-0100

Fax: (516) 706-6631
msegal(@segallegal.com
